DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to because of the following problems:
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both inhaler and cigarette product.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “61” has been used to designate both inlet side and contact region.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both clamping bracket and electrodes.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38A, 38B, 38C” have been used to designate both positions and clamping brackets.
	 In Figure 5, the reference number "25" for the passage opening of the support 23 is not pointing at the passage opening of the support 23. Instead, the reference number "25" is pointing at an upper edge of the shaft 29.
	 In Figure 7, the reference number "45" on the left side is not pointing at the through-hole 45 of the support 23. Instead, the reference number "45" is pointing at the electrical line 12.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both contact region and wick layer.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "46" for the energy source described on Page 14, line 26.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
	The disclosure is objected to because of the following informalities: 
The present specification does not have section headings. 
 The examiner suggests the applicant to use the same terminology with the corresponding reference number consistently throughout the entire specification for clear understanding. 
 Page 5, line 17 describes, "The inhaler 10", but the rest of the specification describes, "the cigarette product 10". The inhaler and the cigarette product are two different elements. Therefore, each different element should have its own reference number that is different from the reference number of other different element. 
The reference number "34" is described as either "air flow" or "air stream". The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the specification.
Page 8, line 9, the examiner suggests the applicant to change "the inlet opening 31" to -- the air inlet opening 31 --.
Applicant described the reference number "17" for the first time as "a consumption unit". However, later on described, the reference number "17" as "The consumption unit or cartridge". The examiner suggests the applicant to change the terminology to -- a consumption unit or cartridge 17 – 
"an electronic control device 15". However, other parts of the specification describe the reference number "15" as "electronic control device 15", "control device 15". The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the specification.
Page. 9, line 31 recites: “a liquid store 50” should be --a liquid store 18--
Applicant describes element 61 "an inlet side 61", then later on describes as "the contact region 35, 61". The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the specification.
Applicant describes element 71 as “a heating voltage source”; “voltage source”; “heating voltage”. The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the specification.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: EVAPORATOR UNIT FOR AN INHALER HAVING A WICK STRUCTURE WITH MICROCHANNELS.



Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 line 5 recites: “the heating body” should be --“the electrically operable heating body--
Claim 28 line 8 recites: “wick structure” should be –“the porous and/or capillary wick structure--
Appropriate correction is required.
Claims 29-54 are depending on claim 28 and all also objected.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance: With regard to claim 28, Buchberger (US 10543323) is the closest prior art of record regard to the instant invention. However, Buchberger does not teach: “wherein an electrically operable heating body is having plurality of microchannels that each extend from the inlet side to the outlet side; and wherein a porous and/or capillary wick structure is arranged on the inlet side of the electrically operable heating body, which wick structure rests flat against and in contact with the electrically operable heating body and covers all of the microchannels on the inlet side”. The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to combine the prior art of record such that the claimed invention would have been obvious at prior to the filing of this application.
Claims 29-54 are dependent on claim 28 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831